Citation Nr: 0531618	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  01-04 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether the veteran is entitled to compensation under 38 
U.S.C.A. § 1151 for residuals, including a parastomal hernia, 
of a VA cystoprostatectomy (bladder surgery) performed on 
January 8, 1997.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1947 to 
February 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 RO decision that denied, in 
pertinent part, compensation under 38 U.S.C.A. § 1151 for 
residuals, including a parastomal hernia, of a VA 
cystoprostatectomy (bladder surgery) performed on January 8, 
1997.  The veteran filed a notice of disagreement with this 
decision in January 2001.  In February 2001, the RO issued a 
statement of the case (SOC), and in April 2001, the veteran 
timely perfected his appeal.  

In July 2001, the veteran had a videoconference hearing 
before a member of the Board. 38 U.S.C.A. § 7107 (c) (West 
2002).  A transcript of this hearing is in the record.  At 
that hearing, the veteran clarified that he was seeking 
compensation from a cystoprostatectomy performed by the VA on 
January 8, 1997.  

In July 2002, the Board conducted additional development of 
the veteran's claim, pursuant to 38 C.F.R. § 19.9(a)(2).  
Following this additional development, the Board issued a 
decision that denied the veteran's claim herein in January 
2003.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In June 
2004, the Court granted a Joint Motion for Remand, vacating 
the Board's January 2003 decision and remanding the claim for 
additional consideration and compliance with the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)).  

In December 2004, the Board notified the veteran that the 
Veterans Law Judge, who conducted his videoconference 
hearing, was no longer employed at the Board, and that he had 
a right to request another hearing by a Veterans Law Judge.  
That same month, the veteran responded indicating that he did 
not desire an additional hearing in this matter.  Thereafter, 
the Board remanded the matter back to the RO in January 2005 
to ensure compliance with the VCAA.  Following completion of 
the requested development, the case was returned to the 
Board.


FINDINGS OF FACT

The parastomal hernia that developed subsequent to the 
cystoprostatectomy (bladder surgery) of January 8, 1997, was 
not the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, and was not the result of 
an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 for a parastomal hernia that developed 
subsequent to VA treatment on January 8, 1997, are not met. 
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 
(prior to, and as of, September 2, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this matter, the veteran asserts that he developed a 
parastomal hernia as a result of a cystoprostatectomy 
(bladder surgery) performed by the VA on the January 8, 1997.  

The Board has reviewed all of the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on the claim.  

The veteran filed the pending claim for compensation under 
38 U.S.C.A. § 1151 on or after October 1, 1997 (specifically 
in November 1999).  Accordingly, the applicable law under 
38 U.S.C.A. § 1151 requires evidence of VA negligence or 
fault, or an event not reasonably foreseeable.  

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability were service 
connected.  For purposes of this section, 
a disability or death is a qualifying 
additional disability or qualifying death 
if the disability or death was not the 
result of the veteran's willful 
misconduct and- 

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable; 
or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title.

38 U.S.C.A. § 1151 (West 2002); see also 38 C.F.R. § 3.358 
(2004).

The critical inquiry, then, is whether additional disability 
resulted from VA medical treatment.  Here, the Board notes 
that the question of whether VA provided negligent treatment 
of the veteran requires competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran 
has provided various lay statements in support of his claim.  
As the record does not reflect that the appellant possesses a 
recognized degree of medical knowledge, his own opinions on 
medical diagnoses or causation are not competent.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Simply stated, the veteran does not 
have the medical expertise to diagnosis the etiology of a 
disability.  

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b)(2005).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1)(2005).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.   38 C.F.R. § 3.361(c)(2) (2005).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2005).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2005).

At the July 2001 videoconference hearing before the Board, 
the veteran testified that he was seeking 38 U.S.C.A. § 1151 
compensation from residuals of a cystoprostatectomy performed 
by the VA on January 8, 1997.  

Historically, the report of a VA physical examination, 
performed in May 1961, indicated that the veteran had a small 
1/2 inch indirect inguinal hernia on the right side.  The 
report of VA physical examination, performed in June 1989, 
noted that the veteran had a hernia operation in August 1988.  
On physical examination, there were bilateral inguinal hernia 
scars.  There were no recurrent hernias.  The diagnoses 
included history of bilateral inguinal repair.  

VA medical records reflect that the veteran was diagnosed as 
having transitional cell carcinoma of the bladder in March 
1990.  He underwent subsequent biopsies from November 1990 to 
September 1993.  Physical examinations, at those times, of 
the veteran's abdomen showed no organomegaly.  In October 
1993, the veteran underwent a left nephroureterectomy for 
transitional cell carcinoma of the left renal pelvis.  An 
examination of the abdomen revealed no organomegaly.  A VA 
problem evaluation clinic report, dated in November 1996, 
noted that the veteran was being followed for bladder cancer.  

A VA operation report dated on January 8, 1997, noted that 
the veteran underwent a cystoprostatectomy, ileal loop 
diversion and appendectomy, and biopsy of his right ureter 
due to recurrent tumor in his bladder.  The pre and 
postoperative diagnoses were carcinoma of the bladder.  The 
veteran was stable during the entire procedure and was sent 
to the recovery room in satisfactory condition.  

Subsequent VA medical records show that veteran complained of 
ileo conduit bag.  He was diagnosed as having a parastomal 
hernia in November 1997.  A computed tomography of the 
abdomen, performed in November 1997, revealed status post 
cystoprostatectomy with ileal conduit herniated 
subcutaneously in the right lower abdomen.  

VA medical records reflect that the veteran underwent a mesh 
repair of parastomal hernia on December 12, 1997, and a 
debridement of the wound, secondary sutures on December 23, 
1997.  The December 12th operation report noted that the 
veteran developed a hernia approximately six months after his 
cystoprostatectomy and that the hernia was parastomal and 
approximately six inches in diameter.  A discharge summary 
shows that the veteran developed the parastomal hernia due to 
multiple scars of his abdomen from hernia repair and other 
surgery.  On examination, the hernia was described as large 
with scars of previous operations evidenced.  The veteran was 
stable throughout the entire procedure and was returned to 
the recovery room in stable condition.  The veteran had some 
serosanguineous discharge which started on the eighth day and 
lasted through the ninth day after the hernia repair.  The 
hernia was debrided and all necrotic tissue was removed.  
Secondary sutures were applied.  The fascia looked intact.  
The veteran was sent home with a fluffy dressing and a 
visiting nurse.  

A VA hospital discharge summary revealed that the veteran was 
admitted for an anterior abdominal wound infection on 
December 30, 1997.  It was noted that he had an increased 
discharge from the parastomal hernia wound since the December 
23rd surgical procedure.  A physical examination of the 
abdomen revealed, in pertinent part, a discharging wound at 
the middle of the incision.  The wound was approximately two 
inches long.  The fascia was intact.  During the course of 
hospitalization, the veteran was started on Vancomycin IV 
which was continued through January 1998.  After 
discontinuing the Vancomycin he was started on Bactrim.  The 
veteran was afebrile during his stay and the wound granulated 
well.  The veteran was due to be discharged with daily 
visiting nurse for two weeks.  The veteran was discharged 
with medication.   

Subsequent VA medical records reflect that the veteran 
continued to be treated for a number of genitourinary 
problems and problems involving the parastomal hernia.  The 
parastomal hernia broke down in January 1999.  In February 
2000, the veteran underwent an excision of a 
cutaneopertitoneal sinus with a rotation flap.  It was noted 
that the scar was initiated in October 1998 after a graft had 
been placed for the parastomal hernia.  In the latter part of 
February 2000, the veteran underwent a lysis of adhesions and 
parastomal hernia repair.  On admission, the veteran 
complained of abdominal pain, nausea, and emesis.  It was 
noted that abdominal films showed evidence of a small bowel 
obstruction consistent with dilated loops of small bowel and 
air/fluid levels.  The veteran also had a mild leukocytosis 
on admission.  In April 2000, the veteran was treated for a 
small bowel obstruction.  The veteran had his gallbladder 
removed in June 2000.  In March 2001, the veteran underwent 
an excision of sinus and rotation versus advancement skin 
flap because of anterior abdominal wall sinus.   

At the July 2001 videoconference hearing before the Board, 
the veteran provided testimony in support of his claim.  The 
veteran stated that he developed a hernia as a result of the 
January 1997 cystoprostatectomy, ileal loop diversion and 
appendectomy.  

The report of a VA examination dated in August 2002 showed 
that the veteran was being seen for status post-abdominal 
surgeries.  The VA examiner indicated that he had reviewed 
the veteran's claims file.  The examiner reported the 
veteran's medical history.  The examiner noted that the 
medical evidence shows that the veteran developed a 
parastomal hernia six months after the surgery in January 
1997, which was done because of recurrent bladder cancer.  
The examiner noted that the mesh operation (on December 12th) 
did not completely prevent the hernia from returning.  The 
examiner stated that it was impossible for him to state if 
the current hernia was the same size or less than the hernia 
before the mesh operation.  The examiner stated that it was 
worth mentioning that the veteran had other surgeries 
including a cholecystectomy in June 2000 which was done 
because of acute cholecystitis with gallstones.  The veteran 
reported that he still had the parastomal hernia and that 
hernia had possibly increased in size since the mesh surgery 
and the subsequent complications.  The veteran complained of 
abdominal cramping and diarrhea.  The veteran indicated that 
he did not take pain medication.  He denied vomiting or 
nausea.  The veteran reported weight gain in the last 10 
years.  On physical examination, there were multiple scars on 
the lower abdomen where the area was described as lumpy, 
bumpy with a non-reusable bulging.  The examiner observed a 
parastomal hernia around the stoma.  The examiner expressed 
difficulty in distinguishing the hernia and chronic changes 
from the veteran's multiple surgeries and scarring.  

In rendering an opinion regarding in this matter, the VA 
examiner in August 2002 indicated that this was a very 
complex surgical case.  The examiner noted that the veteran 
had multiple surgeries due to urinary bladder cancer and 
prostate cancer, post multiple surgeries, a resection of the 
left kidney and ureter, removal of the urinary bladder and 
prostate, and urinary stoma after the ilia loop diversion.  
The veteran also had surgeries before the cancer surgeries 
including a bilateral inguinal hernia surgery in the 1970's.  
As to the question of whether the veteran's parastomal hernia 
was the result of the surgical treatment in January 1997, the 
examiner noted that it would be expected that the veteran 
would have scarring in the abdomen and the incidence of 
complication would be higher.  However, the record shows that 
the parastomal hernia was noted six months after the surgery 
in January 1997.  The examiner opined that it was as likely 
as not to be secondary to that surgery.  The examiner further 
opined, however, that such a hernia would be a complication 
which could be seen as the result of such surgery and having 
such a complication by itself cannot be considered a matter 
of carelessness or negligence.  The examiner further opined 
that the hernia did result in additional disability because 
it required further intervention.  The examiner indicated 
that he could not say that it was not reasonably foreseeable 
because surgical intervention on the abdominal wall, 
especially in a case like this where the veteran had multiple 
surgeries, would be a foreseen complication, or a possible 
complication.  

The competent medical evidence of record therefore supports 
the veteran's contention that he has additional disability, 
i.e., a parastomal hernia, as a result of the VA procedure on 
January 8, 1997.  However, the competent medical evidence of 
record preponderates against finding either of the other two 
criteria, one of which must be met in order to award 
compensation.  That is, the preponderance of the medical 
evidence is that the parastomal hernia was not proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault in the 
veteran's medical care.  The competent medical evidence is 
also to the effect that such a result was reasonably 
foreseeable.  

Based on these factors, the Board finds that the criteria for 
compensation under the current version of 38 U.S.C.A. § 1151 
have not been met.  As the preponderance of the evidence is 
against the veteran's claim for compensation for a parastomal 
hernia under 38 U.S.C.A. § 1151, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's January 2005 letter, the Board's July 2002 letter , 
the September 2000 rating decision, the June 2001 statement 
of the case (SOC), the July 2005 supplemental SOC, the 
Board's prior remand in January 2005, and the pleadings filed 
with the Court, advised the veteran what information and 
evidence was needed to substantiate his claim herein and what 
information and evidence had to be submitted by him, namely, 
any additional evidence and argument concerning his claim and 
enough information for the RO to request records from the 
sources identified by the veteran.  The documents also 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  Moreover, 
through these notices and RO actions, along with his Board's 
hearing in this matter, the veteran was effectively asked to 
submit any of the necessary evidence to substantiate his 
claim, that was in his possession.  Furthermore, the April 
2005 letter to the veteran specifically requested any other 
evidence or information that the veteran believed would 
support his claim, including evidence which shows that the 
disability was caused by hospital care, medical or surgical 
treatment or examination; and evidence of negligent, error in 
judgment, or other instance of fault, or that the treatment 
produced an event that was not reasonably foreseeable.  Thus, 
the Board finds that the content requirements of the notice 
VA is to provide under the VCAA have been met.   

Further, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although complete VCAA notice may not have been provided to 
the appellant prior to the initial adjudication, the 
appellant has not been prejudiced thereby.  In making this 
determination, the Board simply notes that the rating 
decision at issue herein, dated in September 2000, was issued 
prior to the enactment of the VCAA.  In addition, the content 
of the notice provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
provided with a VA examination for the express purpose of 
obtaining a medical opinion regarding his claim.  Thus, the 
Board considers the VA's duty to assist is satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case as it pertains 
to the claim herein adjudicated.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for residuals including a parastomal hernia of a VA 
cystoprostatectomy (bladder surgery) performed on January 8, 
1997, is denied.

 
	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


